(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                  WHITE, WARDEN v. WOODALL

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

   No. 12–794.      Argued December 11, 2013—Decided April 23, 2014
Respondent pleaded guilty to capital murder, capital kidnaping, and
  first-degree rape, the statutory aggravating circumstance for the
  murder. He was sentenced to death after the trial court denied de-
  fense counsel’s request to instruct the jury not to draw any adverse
  inference from respondent’s decision not to testify at the penalty
  phase. The Kentucky Supreme Court affirmed, finding that the Fifth
  Amendment’s requirement of a no-adverse-inference instruction to
  protect a nontestifying defendant at the guilt phase, see Carter v.
  Kentucky, 450 U.S. 288, is not required at the penalty phase. Subse-
  quently, the Federal District Court granted respondent habeas relief,
  holding that the trial court’s refusal to give the requested instruction
  violated respondent’s privilege against self-incrimination. The Sixth
  Circuit affirmed.
Held: Because the Kentucky Supreme Court’s rejection of respondent’s
 Fifth Amendment claim was not objectively unreasonable, the Sixth
 Circuit erred in granting the writ. Pp. 3–12.
    (a) The difficult-to-meet standard of 28 U.S. C. §2254(d) permits a
 court to grant federal habeas relief on a claim already “adjudicated
 on the merits in State court” only if that adjudication “resulted in a
 decision that was contrary to, or involved an unreasonable applica-
 tion of, clearly established Federal law, as determined by [this]
 Court.” “ ‘[C]learly established Federal law’ ” includes only “ ‘the
 holdings” of the Court’s decisions,’ ” Howes v. Fields, 565 U. S. ___,
 ___; and an “unreasonable application of ” those holdings must be
 “ ‘objectively unreasonable,’ ” Lockyer v. Andrade, 538 U.S. 63, 75–
 76. The state-court ruling must rest on “an error well understood
 and comprehended in existing law beyond any possibility for fair-
 minded disagreement.” Harrington v. Richter, 562 U. S. ___, ___.
2                          WHITE v. WOODALL

                                  Syllabus

      Here, the Kentucky Supreme Court’s conclusion was not “contrary
    to” the Court’s holdings in Carter, supra, which required a no-
    adverse-inference instruction at the guilt phase; in Estelle v. Smith,
    451 U.S. 454, which concerned the introduction at the penalty phase
    of the results of an involuntary, un-Mirandized pretrial psychiatric
    examination; or in Mitchell v. United States, 526 U.S. 314, 327–330,
    which disapproved a trial judge’s drawing of an adverse inference
    from the defendant’s silence at sentencing “with regard to factual de-
    terminations respecting the circumstances and details of the crime.”
    Nor was the Kentucky Supreme Court’s conclusion an unreasonable
    application of the holdings in those cases. This Court need not decide
    whether a no-adverse-inference instruction is required in these cir-
    cumstances, for the issue before the Kentucky Supreme Court was, at
    a minimum, not “beyond any possibility for fairminded disagree-
    ment,” Harrington, supra, at ___. Mitchell in particular leaves open
    the possibility that some inferences might permissibly be drawn from
    a defendant’s penalty-phase silence. Thus, it cannot be read to re-
    quire the type of blanket no-adverse-inference instruction requested
    and denied here. Moreover, because respondent’s own admissions of
    guilt had established every relevant fact on which Kentucky bore the
    burden of proof, Mitchell’s narrow holding, which implied that it was
    limited to inferences pertaining to the facts of the crime, does not ap-
    ply. Pp. 3–9.
      (b) Respondent contends that the state court was unreasonable in
    refusing to extend a governing legal principle to a context in which it
    should have controlled, but this Court has never adopted such a rule.
    Section 2254(d)(1) provides a remedy for instances in which a state
    court unreasonably applies this Court’s precedent; it does not require
    state courts to extend that precedent or license federal courts to treat
    the failure to do so as error. The appropriate time to consider, as a
    matter of first impression, whether Carter, Estelle, and Mitchell re-
    quire a penalty-phase no-adverse-inference instruction would be on
    direct review, not in a habeas case governed by §2254(d). Pp. 9–12.
685 F.3d 574, reversed and remanded.

   SCALIA, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, ALITO, and KAGAN, JJ., joined. BREYER,
J., filed a dissenting opinion, in which GINSBURG and SOTOMAYOR, JJ.,
joined.
                        Cite as: 572 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–794
                                   _________________


 RANDY WHITE, WARDEN, PETITIONER v. ROBERT

              KEITH WOODALL 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                 [April 23, 2014] 


   JUSTICE SCALIA delivered the opinion of the Court.
   Respondent brutally raped, slashed with a box cutter,
and drowned a 16-year-old high-school student. After
pleading guilty to murder, rape, and kidnaping, he was
sentenced to death. The Kentucky Supreme Court af-
firmed the sentence, and we denied certiorari. Ten years
later, the Court of Appeals for the Sixth Circuit granted
respondent’s petition for a writ of habeas corpus on his
Fifth Amendment claim. In so doing, it disregarded the
limitations of 28 U.S. C. §2254(d)—a provision of law that
some federal judges find too confining, but that all federal
judges must obey. We reverse.
                             I
  On the evening of January 25, 1997, Sarah Hansen
drove to a convenience store to rent a movie. When she
failed to return home several hours later, her family called
the police. Officers eventually found the vehicle Hansen
had been driving a short distance from the convenience
store. They followed a 400- to 500-foot trail of blood from
the van to a nearby lake, where Hansen’s unclothed, dead
body was found floating in the water. Hansen’s “throat
2                   WHITE v. WOODALL

                     Opinion of the Court

had been slashed twice with each cut approximately 3.5 to
4 inches long,” and “[h]er windpipe was totally severed.”
Woodall v. Commonwealth, 63 S.W.3d 104, 114 (Ky.
2002).
  Authorities questioned respondent when they learned
that he had been in the convenience store on the night of
the murder. Respondent gave conflicting statements
regarding his whereabouts that evening. Further investi-
gation revealed that respondent’s “fingerprints were on
the van the victim was driving,” “[b]lood was found on
[respondent’s] front door,” “[b]lood on his clothing and
sweatshirt was consistent with the blood of the victim,”
and “DNA on . . . vaginal swabs” taken from the victim
“was consistent with” respondent’s. Ibid.
  Faced with overwhelming evidence of his guilt, respond-
ent pleaded guilty to capital murder. He also pleaded
guilty to capital kidnaping and first-degree rape, the
statutory aggravating circumstance for the murder. See
App. 78; Ky. Rev. Stat. Ann. §532.025(2)(a) (West Supp.
2012). At the ensuing penalty-phase trial, respondent
called character witnesses but declined to testify himself.
Defense counsel asked the trial judge to instruct the jury
that “[a] defendant is not compelled to testify and the fact
that the defendant did not testify should not prejudice him
in any way.” App. 31. The trial judge denied the request,
and the Kentucky Supreme Court affirmed that denial.
Woodall v. Commonwealth, supra, at 115. While recog-
nizing that the Fifth Amendment requires a no-adverse-
inference instruction to protect a nontestifying defendant
at the guilt phase, see Carter v. Kentucky, 450 U.S. 288
(1981), the court held that Carter and our subsequent
cases did not require such an instruction here. Woodall v.
Commonwealth, supra, at 115. We denied respondent’s
petition for a writ of certiorari from that direct appeal.
Woodall v. Kentucky, 537 U.S. 835 (2002).
  In 2006, respondent filed this petition for habeas corpus
                     Cite as: 572 U. S. ____ (2014)                   3

                         Opinion of the Court

in Federal District Court. The District Court granted
relief, holding, as relevant here, that the trial court’s
refusal to issue a no-adverse-inference instruction at the
penalty phase violated respondent’s Fifth Amendment
privilege against self-incrimination. Woodall v. Simpson,
No. 5:06CV–P216–R (WD Ky., Feb. 24, 2009), App. to Pet.
for Cert. 58a–61a, 2009 WL 464939, *12. The Court of
Appeals affirmed and ordered Kentucky to either resen-
tence respondent within 180 days or release him. Woodall
v. Simpson, 685 F.3d 574, 581 (CA6 2012).1 Judge Cook
dissented.
  We granted certiorari. 570 U. S. ___ (2013).
                              II

                              A

   Section 2254(d) of Title 28 provides that “[a]n applica-
tion for a writ of habeas corpus on behalf of a person in
custody pursuant to the judgment of a State court shall
not be granted with respect to any claim that was adjudi-
cated on the merits in State court proceedings unless the
adjudication of the claim . . . resulted in a decision that
was contrary to, or involved an unreasonable application
of, clearly established Federal law, as determined by the
Supreme Court of the United States.” “This standard,” we
recently reminded the Sixth Circuit, “is ‘difficult to meet.’ ”
Metrish v. Lancaster, 569 U. S. ___, ___ (2013) (slip op., at
4–5). “ ‘[C]learly established Federal law’ ” for purposes of
§2254(d)(1) includes only “ ‘the holdings, as opposed to the
dicta, of this Court’s decisions.’ ” Howes v. Fields, 565
U. S. ___, ___ (2012) (slip op., at 4) (quoting Williams v.
Taylor, 529 U.S. 362, 412 (2000)). And an “unreasonable
application of ” those holdings must be “ ‘objectively unrea-
——————
  1 The Court of Appeals did not reach the alternative ground for the
District Court’s decision: respondent’s claim based on Batson v. Ken-
tucky, 476 U.S. 79 (1986). See 685 F.3d, at 577–578. That claim is not
before us here.
4                        WHITE v. WOODALL

                          Opinion of the Court

sonable,’ ” not merely wrong; even “clear error” will not
suffice. Lockyer v. Andrade, 538 U.S. 63, 75–76 (2003).
Rather, “[a]s a condition for obtaining habeas corpus from
a federal court, a state prisoner must show that the state
court’s ruling on the claim being presented in federal court
was so lacking in justification that there was an error well
understood and comprehended in existing law beyond any
possibility for fairminded disagreement.” Harrington v.
Richter, 562 U. S. ___, ___ (2011) (slip op., at 13).
   Both the Kentucky Supreme Court and the Court of
Appeals identified as the relevant precedents in this area
our decisions in Carter, Estelle v. Smith, 451 U.S. 454
(1981), and Mitchell v. United States, 526 U.S. 314 (1999).
Carter held that a no-adverse-inference instruction is
required at the guilt phase. 450 U.S., at 294–295, 300.
Estelle concerned the introduction at the penalty phase of
the results of an involuntary, un-Mirandized pretrial
psychiatric examination. 451 U.S., at 456–457, and n. 1;
id., at 461. And Mitchell disapproved a trial judge’s draw-
ing of an adverse inference from the defendant’s silence at
sentencing “with regard to factual determinations respect-
ing the circumstances and details of the crime.” 526 U.S.,
at 327–330.
   It is clear that the Kentucky Supreme Court’s conclu-
sion is not “contrary to” the actual holding of any of these
cases. 28 U.S. C. §2254(d)(1). The Court of Appeals held,
however, that the “Kentucky Supreme Court’s denial of
this constitutional claim was an unreasonable application
of ” those cases. 685 F.3d, at 579. In its view, “reading
Carter, Estelle, and Mitchell together, the only reasonable
conclusion is that” a no-adverse-inference instruction was
required at the penalty phase. Ibid.2
——————
  2 The Court of Appeals also based its conclusion that respondent “was

entitled to receive a no adverse inference instruction” on one of its own
cases, Finney v. Rothgerber, 751 F.2d 858, 863–864 (CA6 1985). 685
                    Cite as: 572 U. S. ____ (2014)                  5

                        Opinion of the Court

  We need not decide here, and express no view on,
whether the conclusion that a no-adverse-inference in-
struction was required would be correct in a case not
reviewed through the lens of §2254(d)(1). For we are
satisfied that the issue was, at a minimum, not “beyond
any possibility for fairminded disagreement.” Harrington,
supra, at ___ (slip op., at 13).
  We have, it is true, held that the privilege against self-
incrimination applies to the penalty phase. See Estelle,
supra, at 463; Mitchell, supra, at 328–329. But it is not
uncommon for a constitutional rule to apply somewhat
differently at the penalty phase than it does at the guilt
phase. See, e.g., Bobby v. Mitts, 563 U. S. ___, ___ (2011)
(per curiam) (slip op., at 4). We have “never directly held
that Carter applies at a sentencing phase where the Fifth
Amendment interests of the defendant are different.”
United States v. Whitten, 623 F.3d 125, 131–132, n. 4
(CA2 2010) (Livingston, J., dissenting from denial of re-
hearing en banc).
  Indeed, Mitchell itself leaves open the possibility that
some inferences might permissibly be drawn from a de-
fendant’s penalty-phase silence. In that case, the District
Judge had actually drawn from the defendant’s silence an
adverse inference about the drug quantity attributable to
the defendant. See 526 U.S., at 317–319. We held that
this ran afoul of the defendant’s “right to remain silent at
sentencing.” Id., at 325, 327–328 (citing Griffin v. Cali-
fornia, 380 U.S. 609, 614 (1965)). But we framed our
holding narrowly, in terms implying that it was limited to
inferences pertaining to the facts of the crime: “We decline
to adopt an exception for the sentencing phase of a crimi-
——————
F. 3d, at 579 (internal quotation marks omitted). That was improper.
As we cautioned the Sixth Circuit two Terms ago, a lower court may not
“consul[t] its own precedents, rather than those of this Court, in as-
sessing” a habeas claim governed by §2254. Parker v. Matthews, 567
U. S. ___, ___ (2012) (per curiam) (slip op., at 12).
6                        WHITE v. WOODALL

                          Opinion of the Court

nal case with regard to factual determinations respecting
the circumstances and details of the crime.” Mitchell, 526
U.S., at 328 (emphasis added). “The Government re-
tains,” we said, “the burden of proving facts relevant to the
crime . . . and cannot enlist the defendant in this process
at the expense of the self-incrimination privilege.” Id., at
330 (emphasis added). And Mitchell included an express
reservation of direct relevance here: “Whether silence
bears upon the determination of a lack of remorse, or upon
acceptance of responsibility for purposes of the downward
adjustment provided in §3E1.1 of the United States Sen-
tencing Guidelines (1998), is a separate question. It is not
before us, and we express no view on it.” Ibid.3

——————
   3 The Courts of Appeals have recognized that Mitchell left this unre-

solved; their diverging approaches to the question illustrate the possi-
bility of fairminded disagreement. Compare United States v. Caro, 597
F.3d 608, 629–630 (CA4 2010) (direct appeal) (noting that Mitchell
“reserved the question of whether silence bears upon lack of remorse,”
but reasoning that “Estelle and Mitchell together suggest that the Fifth
Amendment may well prohibit considering a defendant’s silence regard-
ing the nonstatutory aggravating factor of lack of remorse”), with Burr
v. Pollard, 546 F.3d 828, 832 (CA7 2008) (habeas) (while the right to
remain silent persists at sentencing, “silence can be consistent not only
with exercising one’s constitutional right, but also with a lack of re-
morse,” which “is properly considered at sentencing” (citing Mitchell,
526 U.S., at 326–327)); Lee v. Crouse, 451 F.3d 598, 605, n. 3 (CA10
2006) (habeas) (“[T]he circuit courts have readily confined Mitchell to
its stated holding, and have allowed sentencing courts to rely on, or
draw inferences from, a defendant’s exercise of his Fifth Amendment
rights for purposes other than determining the facts of the offense of
conviction”).
   Indeed, the Sixth Circuit itself has previously recognized that Mitch-
ell “explicitly limited its holding regarding inferences drawn from a
defendant’s silence to facts about the substantive offense and did not
address other inferences that may be drawn from a defendant’s si-
lence.” United States v. Kennedy, 499 F.3d 547, 552 (2007) (direct
appeal). Kennedy upheld under Mitchell a sentencing judge’s consider-
ation of the defendant’s refusal to complete a court-ordered psychosex-
ual examination. 499 F.3d, at 551–552.
                 Cite as: 572 U. S. ____ (2014)            7

                     Opinion of the Court

    Mitchell’s reservation is relevant here for two reasons.
First, if Mitchell suggests that some actual inferences
might be permissible at the penalty phase, it certainly
cannot be read to require a blanket no-adverse-inference
instruction at every penalty-phase trial. And it was a
blanket instruction that was requested and denied in this
case; respondent’s requested instruction would have in-
formed the jury that “[a] defendant is not compelled to
testify and the fact that the defendant did not testify
should not prejudice him in any way.” App. 31 (emphasis
added). Counsel for respondent conceded at oral argument
that remorse was at issue during the penalty-phase trial,
see Tr. of Oral Arg. 39; see also Brief for Respondent 18,
yet the proposed instruction would have precluded the
jury from considering respondent’s silence as indicative of
his lack of remorse. Indeed, the trial judge declined to
give the no-adverse-inference instruction precisely because
he was “aware of no case law that precludes the jury from
considering the defendant’s lack of expression of remorse
. . . in sentencing.” App. 36. This alone suffices to estab-
lish that the Kentucky Supreme Court’s conclusion was
not “objectively unreasonable.” Andrade, 538 U.S., at 76.
    Second, regardless of the scope of respondent’s proposed
instruction, any inferences that could have been drawn
from respondent’s silence would arguably fall within the
class of inferences as to which Mitchell leaves the door
open. Respondent pleaded guilty to all of the charges he
faced, including the applicable aggravating circumstances.
Thus, Kentucky could not have shifted to respondent its
“burden of proving facts relevant to the crime,” 526 U.S.,
at 330: Respondent’s own admissions had already estab-
lished every relevant fact on which Kentucky bore the
burden of proof. There are reasonable arguments that the
logic of Mitchell does not apply to such cases. See, e.g.,
United States v. Ronquillo, 508 F.3d 744, 749 (CA5 2007)
(“Mitchell is inapplicable to the sentencing decision in this
8                         WHITE v. WOODALL

                           Opinion of the Court

case because ‘the facts of the offense’ were based entirely
on Ronquillo’s admissions, not on any adverse inference
. . . . Ronquillo, unlike the defendant in Mitchell, admitted
all the predicate facts of his offenses”).
    The dissent insists that Mitchell is irrelevant because it
merely declined to create an exception to the “normal
rule,” supposedly established by Estelle, “that a defendant
is entitled to a requested no-adverse-inference instruction”
at sentencing. Post, at 5 (opinion of BREYER, J.). That
argument disregards perfectly reasonable interpretations
of Estelle and Mitchell and hence contravenes §2254(d)’s
deferential standard of review. Estelle did not involve an
adverse inference based on the defendant’s silence or a
corresponding jury instruction. See 451 U.S., at 461–469.
Thus, whatever Estelle said about the Fifth Amendment,
its holding4—the only aspect of the decision relevant
here—does not “requir[e]” the categorical rule the dissent
ascribes to it. Carey v. Musladin, 549 U.S. 70, 76 (2006).
Likewise, fairminded jurists could conclude that Mitchell’s
reservation regarding remorse and acceptance of responsi-
bility would have served no meaningful purpose if Estelle
had created an across-the-board rule against adverse
——————
   4 The dissent says Estelle “held that ‘so far as the protection of the

Fifth Amendment is concerned,’ it could ‘discern no basis to distinguish
between the guilt and penalty phases of a defendant’s ‘capital murder
trial.’ ” Post, at 2 (quoting Estelle, 451 U.S., at 462–463). Of course, it
did not “hold” that. Rather, it held that the defendant’s Fifth Amend-
ment “rights were abridged by the State’s introduction of ” a pretrial
psychiatric evaluation that was administered without the preliminary
warning required by Miranda v. Arizona, 384 U.S. 436 (1966). 451
U.S., at 473. In any event, even Estelle’s dictum did not assume an
entitlement to a blanket no-adverse-inference instruction. The quoted
language is reasonably read as referring to the availability of the Fifth
Amendment privilege at sentencing rather than the precise scope of
that privilege when applied in the sentencing context. Indeed, it
appears in a passage responding to the State’s argument that the
defendant “was not entitled to the protection of the Fifth Amendment”
in the first place. Id., at 462.
                  Cite as: 572 U. S. ____ (2014)            9

                      Opinion of the Court

inferences; we are, after all, hardly in the habit of reserv-
ing “separate question[s],” Mitchell, supra, at 330, that
have already been definitively answered. In these circum-
stances, where the “ ‘precise contours’ ” of the right remain
“ ‘unclear,’ ” state courts enjoy “broad discretion” in their
adjudication of a prisoner’s claims. Lockyer, 538 U.S., at
76 (quoting Harmelin v. Michigan, 501 U.S. 957, 998
(1991) (KENNEDY, J., concurring in part and in judgment)).
                                B
    In arguing for a contrary result, respondent leans heavily
on the notion that a state-court “ ‘determination may be
set aside . . . if, under clearly established federal law, the
state court was unreasonable in refusing to extend the
governing legal principle to a context in which the princi-
ple should have controlled.’ ” Brief for Respondent 21
(quoting Ramdass v. Angelone, 530 U.S. 156, 166 (2000)
(plurality opinion)). The Court of Appeals and District
Court relied on the same proposition in sustaining re-
spondent’s Fifth Amendment claim. See 685 F.3d, at 579;
App. to Pet. for Cert. 37a–39a, 2009 WL 464939, *4.
     The unreasonable-refusal-to-extend concept originated
in a Fourth Circuit opinion we discussed at length in
Williams, our first in-depth analysis of the Antiterrorism
and Effective Death Penalty Act of 1996 (AEDPA). See
529 U.S., at 407–409 (citing Green v. French, 143 F.3d
865, 869–870 (1998)). We described the Fourth Circuit’s
interpretation of §2254(d)(1)’s “unreasonable application”
clause as “generally correct,” 529 U.S., at 407, and ap-
proved its conclusion that “a state-court decision involves
an unreasonable application of this Court’s precedent if
the state court identifies the correct governing legal rule
. . . but unreasonably applies it to the facts of the particu-
lar state prisoner’s case,” id., at 407–408 (citing Green,
supra, at 869–870). But we took no position on the Fourth
Circuit’s further conclusion that a state court commits
10                  WHITE v. WOODALL

                     Opinion of the Court

AEDPA error if it “unreasonably refuse[s] to extend a legal
principle to a new context where it should apply.” 529
U.S., at 408–409 (citing Green, supra, at 869–870). We
chose not “to decide how such ‘extension of legal principle’
cases should be treated under §2254(d)(1)” because the
Fourth Circuit’s proposed rule for resolving them presented
several “problems of precision.” 529 U.S., at 408–409.
   Two months later, a plurality paraphrased and applied
the unreasonable-refusal-to-extend concept in Ramdass.
See 530 U.S., at 166–170. It did not, however, grant the
habeas petitioner relief on that basis, finding that there
was no unreasonable refusal to extend. Moreover, Justice
O’Connor, whose vote was necessary to form a majority,
cited Williams and made no mention of the unreasonable-
refusal-to-extend concept in her separate opinion concur-
ring in the judgment.        See 530 U.S., at 178–181.
Ramdass therefore did not alter the interpretation of
§2254(d)(1) set forth in Williams. Aside from one opinion
criticizing the unreasonable-refusal-to-extend doctrine, see
Yarborough v. Alvarado, 541 U.S. 652, 666 (2004), we
have not revisited the issue since Williams and Ramdass.
During that same 14-year stretch, however, we have
repeatedly restated our “hold[ing]” in Williams, supra, at
409, that a state-court decision is an unreasonable appli-
cation of our clearly established precedent if it correctly
identifies the governing legal rule but applies that rule
unreasonably to the facts of a particular prisoner’s case,
see, e.g., Cullen v. Pinholster, 563 U. S. ___, ___ (2011)
(slip op., at 10); Rompilla v. Beard, 545 U.S. 374, 380
(2005); Yarborough, supra, at 663; Penry v. Johnson, 532
U.S. 782, 792 (2001).
   Thus, this Court has never adopted the unreasonable-
refusal-to-extend rule on which respondent relies. It has
not been so much as endorsed in a majority opinion, let
alone relied on as a basis for granting habeas relief. To
the extent the unreasonable-refusal-to-extend rule differs
                   Cite as: 572 U. S. ____ (2014)             11

                       Opinion of the Court

from the one embraced in Williams and reiterated many
times since, we reject it. Section 2254(d)(1) provides a
remedy for instances in which a state court unreasonably
applies this Court’s precedent; it does not require state
courts to extend that precedent or license federal courts
to treat the failure to do so as error. See Scheidegger, Ha-
beas Corpus, Relitigation, and the Legislative Power, 98
Colum. L. Rev. 888, 949 (1998). Thus, “if a habeas court
must extend a rationale before it can apply to the facts at
hand,” then by definition the rationale was not “clearly
established at the time of the state-court decision.” Yar-
borough, 541 U.S., at 666. AEDPA’s carefully constructed
framework “would be undermined if habeas courts intro-
duced rules not clearly established under the guise of
extensions to existing law.” Ibid.
  This is not to say that §2254(d)(1) requires an “ ‘identical
factual pattern before a legal rule must be applied.’ ”
Panetti v. Quarterman, 551 U.S. 930, 953 (2007). To the
contrary, state courts must reasonably apply the rules
“squarely established” by this Court’s holdings to the facts
of each case. Knowles v. Mirzayance, 556 U.S. 111, 122
(2009). “[T]he difference between applying a rule and
extending it is not always clear,” but “[c]ertain principles
are fundamental enough that when new factual permu-
tations arise, the necessity to apply the earlier rule will
be beyond doubt.” Yarborough, supra, at 666. The crit-
ical point is that relief is available under §2254(d)(1)’s
unreasonable-application clause if, and only if, it is so obvious
that a clearly established rule applies to a given set of
facts that there could be no “fairminded disagreement” on
the question, Harrington, 562 U. S., at ___ (slip op., at 13).
  Perhaps the logical next step from Carter, Estelle, and
Mitchell would be to hold that the Fifth Amendment re-
quires a penalty-phase no-adverse-inference instruction in
a case like this one; perhaps not. Either way, we have not
yet taken that step, and there are reasonable arguments
12                  WHITE v. WOODALL

                     Opinion of the Court

on both sides—which is all Kentucky needs to prevail in
this AEDPA case. The appropriate time to consider the
question as a matter of first impression would be on direct
review, not in a habeas case governed by §2254(d)(1).
                        *    *    *
   Because the Kentucky Supreme Court’s rejection of
respondent’s Fifth Amendment claim was not objectively
unreasonable, the Sixth Circuit erred in granting the writ.
We therefore need not reach its further holding that the
trial court’s putative error was not harmless. The judg-
ment of the Court of Appeals is reversed, and the case is
remanded for further proceedings consistent with this
opinion.
                                           It is so ordered.
                 Cite as: 572 U. S. ____ (2014)           1

                    BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 12–794
                         _________________


 RANDY WHITE, WARDEN, PETITIONER v. ROBERT

              KEITH WOODALL 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                        [April 23, 2014] 


  JUSTICE BREYER, with whom JUSTICE GINSBURG and
JUSTICE SOTOMAYOR join, dissenting.
  During the penalty phase of his capital murder trial,
respondent Robert Woodall asked the court to instruct the
jury not to draw any adverse inferences from his failure to
testify. The court refused, and the Kentucky Supreme
Court agreed that no instruction was warranted. The
question before us is whether the Kentucky courts unrea-
sonably applied clearly established Supreme Court law in
concluding that the Fifth Amendment did not entitle
Woodall to a no-adverse-inference instruction. See 28
U.S. C. §2254(d)(1). In my view, the answer is yes.
                               I
  This Court’s decisions in Carter v. Kentucky, 450 U.S.
288 (1981), and Estelle v. Smith, 451 U.S. 454 (1981),
clearly establish that a criminal defendant is entitled to a
requested no-adverse-inference instruction in the penalty
phase of a capital trial. First consider Carter. The Court
held that a trial judge “has the constitutional obligation,
upon proper request,” to give a requested no-adverse-
inference instruction in order “to minimize the danger that
the jury will give evidentiary weight to a defendant’s
failure to testify.” 450 U.S., at 305. This is because when
“the jury is left to roam at large with only its untutored
2                   WHITE v. WOODALL

                    BREYER, J., dissenting

instincts to guide it,” it may “draw from the defendant’s
silence broad inferences of guilt.” Id., at 301. A trial
court’s refusal to give a requested no-adverse-inference
instruction thus “exacts an impermissible toll on the full
and free exercise of the [Fifth Amendment] privilege.” Id.,
at 305.
   Now consider Estelle. The Court held that “so far as the
protection of the Fifth Amendment privilege is concerned,”
it could “discern no basis to distinguish between the guilt
and penalty phases” of a defendant’s “capital murder
trial.” 451 U.S., at 462–463. The State had introduced at
the penalty phase the defendant’s compelled statements to
a psychiatrist, in order to show the defendant’s future
dangerousness. Defending the admission of those state-
ments, the State argued that the defendant “was not
entitled to the protection of the Fifth Amendment because
[his statements were] used only to determine punishment
after conviction, not to establish guilt.” Id., at 462. This
Court rejected the State’s argument on the ground that
the Fifth Amendment applies equally to the penalty phase
and the guilt phase of a capital trial. Id., at 462–463.
   What is unclear about the resulting law? If the Court
holds in Case A that the First Amendment prohibits Con-
gress from discriminating based on viewpoint, and then
holds in Case B that the Fourteenth Amendment incorpo-
rates the First Amendment as to the States, then it is
clear that the First Amendment prohibits the States from
discriminating based on viewpoint. By the same logic,
because the Court held in Carter that the Fifth Amend-
ment requires a trial judge to give a requested no-adverse-
inference instruction during the guilt phase of a trial, and
held in Estelle that there is no basis for distinguishing
between the guilt and punishment phases of a capital trial
for purposes of the Fifth Amendment, it is clear that the
Fifth Amendment requires a judge to provide a requested
no-adverse-inference instruction during the penalty phase
                      Cite as: 572 U. S. ____ (2014)       3

                         BREYER, J., dissenting

of a capital trial.
                             II
   The Court avoids this logic by reading Estelle too nar-
rowly. First, it contends that Estelle’s holding that the
Fifth Amendment applies equally to the guilt and penalty
phases was mere dictum. Ante, at 8, and n. 4. But this
rule was essential to the resolution of the case, so it is
binding precedent, not dictum.
   Second, apparently in the alternative, the majority
acknowledges that Estelle “held that the privilege against
self-incrimination applies to the penalty phase,” but it
concludes that Estelle said nothing about the content of
the privilege in the penalty phase. Ante, at 5 (emphasis
added). This interpretation of Estelle ignores its rationale.
The reason that Estelle concluded that the Fifth Amend-
ment applies to the penalty phase of a capital trial is that
the Court saw “no basis to distinguish between the guilt
and penalty phases of [a defendant’s] capital murder trial
so far as the protection of the Fifth Amendment privilege
is concerned.” 451 U.S., at 462–463. And as there is no
basis to distinguish between the two contexts for Fifth
Amendment purposes, there is no basis for varying either
the application or the content of the Fifth Amendment
privilege in the two contexts.
   The majority also reads our decision in Mitchell v. United
States, 526 U.S. 314 (1999), to change the legal land-
scape where it expressly declined to do so. In Mitchell, the
Court considered whether to create an exception to the
“normal rule in a criminal case . . . that no negative infer-
ence from the defendant’s failure to testify is permitted.”
Id., at 328. We refused: “We decline to adopt an exception
for the sentencing phase of a criminal case with regard to
factual determinations respecting the circumstances and
details of the crime.” Ibid. Mitchell thus reiterated what
Carter and Estelle had already established. The “normal
4                   WHITE v. WOODALL

                    BREYER, J., dissenting

rule” is that Fifth Amendment protections apply during
trial and sentencing. Because the Court refused “to adopt
an exception” to this default rule, ibid. (emphasis added),
the law before and after Mitchell remained the same.
   The majority seizes upon the limited nature of Mitchell’s
holding, concluding that by refusing to adopt an exception
to the normal rule for certain “factual determinations,”
Mitchell suggested that inferences about other matters
might be permissible at the penalty phase. Ante, at 5–7.
The majority seems to believe that Mitchell somehow casts
doubt upon whether Estelle’s Fifth Amendment rule ap-
plies to matters unrelated to the “circumstances and
details of the crime,” such as remorse, or as to which the
State does not bear the burden of proof.
   As an initial matter, Mitchell would have had to over-
rule—or at least substantially limit—Estelle to create an
exception for matters unrelated to the circumstances and
details of the crime or for matters on which the defendant
bears the burden of proof. Sentencing proceedings, partic-
ularly capital sentencing proceedings, often focus on fac-
tual matters that do not directly concern facts of the
crime. Was the defendant subject to flagrant abuse in his
growing-up years? Is he suffering from a severe physical
or mental impairment? Was he supportive of his family?
Is he remorseful? Estelle itself involved compelled state-
ments introduced to establish the defendant’s future
dangerousness—another fact often unrelated to the cir-
cumstances or details of a defendant’s crime. 451 U.S., at
456. In addition, States typically place the burden to
prove mitigating factors at the penalty phase on the de-
fendant. A reasonable jurist would not believe that Mitch-
ell, by refusing to create an exception to Estelle, intended
to undermine the very case it reaffirmed.
   Mitchell held, simply and only, that the normal rule of
Estelle applied in the circumstances of the particular case
before the Court. That holding does not destabilize settled
                 Cite as: 572 U. S. ____ (2014)           5

                    BREYER, J., dissenting

law beyond its reach. We frequently resist reaching be-
yond the facts of a case before us, and we often say so.
That does not mean that we throw cases involving all
other factual circumstances into a shadow-land of legal
doubt.
   The majority also places undue weight on dictum in
Mitchell reserving judgment as to whether to create addi-
tional exceptions to the normal rule of Estelle and Carter.
We noted: “Whether silence bears upon the determination
of a lack of remorse, or upon acceptance of responsibility
for purposes of the downward adjustment provided in
§3E1.1 of the United States Sentencing Guidelines (1998),
is a separate question. It is not before us, and we express
no view on it.” 526 U.S., at 330. This dictum, says the
majority, suggests that some inferences, including about
remorse (which was at issue in Woodall’s case), may be
permissible. Ante, at 5–7.
   When the Court merely reserves a question that is “not
before us” for a future case, we do not cast doubt on legal
principles that are already clearly established. The Court
often identifies questions that it is not answering in order
to clarify the question it is answering. In so doing—that
is, in “express[ing] no view” on questions that are not
squarely before us—we do not create a state of uncertainty
as to those questions. And in respect to Mitchell, where
the Court reserved the question whether to create an
exception to the normal rule, this is doubly true. The
normal rule that a defendant is entitled to a requested no-
adverse-inference instruction at the penalty phase as well
as the guilt phase remained clearly established after
Mitchell.
                           III
  In holding that the Kentucky courts did not unreasona-
bly apply clearly established law, the majority declares
that if a court must “extend” the rationale of a case in
6                    WHITE v. WOODALL

                     BREYER, J., dissenting

order to apply it, the rationale is not clearly established.
Ante, at 9–11. I read this to mean simply that if there
may be “fairminded disagreement” about whether a ra-
tionale applies to a certain set of facts, a state court will
not unreasonably apply the law by failing to apply that
rationale, and I agree. See Harrington v. Richter, 562
U. S. ___ (2011). I do not understand the majority to
suggest that reading two legal principles together would
necessarily “extend” the law, which would be a proposition
entirely inconsistent with our case law. As long as fair-
minded jurists would conclude that two (or more) legal
rules considered together would dictate a particular out-
come, a state court unreasonably applies the law when it
holds otherwise. Ibid.
   That is the error the Kentucky Supreme Court commit-
ted here. Failing to consider together the legal principles
established by Carter and Estelle, the state court confined
those cases to their facts. It held that Carter did not apply
because Woodall had already pleaded guilty—that is,
because Woodall requested a no-adverse-inference instruc-
tion at the penalty phase rather than the guilt phase of his
trial. Woodall v. Commonwealth, 63 S.W.3d 104, 115
(Ky. 2001). And it concluded that Estelle did not apply
because Estelle was not a “jury instruction case.” 63 S.W.
3d, at 115. The Kentucky Supreme Court unreasonably
failed to recognize that together Carter and Estelle compel
a requested no-adverse-inference instruction at the penalty
phase of a capital trial. And reading Mitchell to rein in
the law in contemplation of never-before-recognized excep-
tions to this normal rule would be an unreasonable retrac-
tion of clearly established law, not a proper failure to
“extend” it. Because the Sixth Circuit correctly applied
clearly established law in granting Woodall’s habeas
petition, I would affirm.
   With respect I dissent from the Court’s contrary
conclusion.